EXHIBIT AGREEMENT AND PLAN OF MERGER OF HMH ENTERTAINMENT, INC. , a Nevada corporation AND SAVAGE MOUNTAIN SPORTS CORPORATION, a Delaware corporation THIS AGREEMENT AND PLAN OF MERGER dated as of January 6, 2000. (the “Agreement”) is between Savage Mountain Sports Corporation, a Delaware corporation (“Savage Mountain”) and HHH Entertainment, Inc., a Nevada corporation ("HHH”). Savage Mountain and HHH are sometimes referred to herein as the "Constituent Corporations." RECITALS A.Savage Mountain is a corporation duly organized and existing under the laws of the State of Delaware and has an authorized capital of 100,000,000 shares, all of which are designated "Common Stock," $.001 par value. As of the date of this Agreement of Merger, 1,000 shares of Common Stock were issued and outstanding, all of which were held by HHH. B.HHH is a corporation duly organized and existing under the laws of the State of Nevada and has an authorized capital of 100,000,000 shares, all of which are designated "Common Stock”, $.001 par value per share. As of the date of this Agreement of Merger, 23,237,045 shares of Common Stock were issued and outstanding. C.The Board of Directors of HHH has determined that, for the purpose of effecting the reincorporation of HHH in the State of Delaware, it is advisable and in the best interests of HHH that HHH merge with and into Savage Mountain upon the terms and conditions herein provided. D.The respective Boards of Directors of Savage Mountain and HHH have approved this Agreement and have directed that this Agreement be submitted to a vote of their respective stockholders and executed by the undersigned officers. NOW, THEREFORE, in consideration of the mutual agreements and covenants set forth herein, Savage Mountain and HHH hereby agree, subject to the terms and conditions hereinafter set forth, as follows: I.
